Citation Nr: 0018239	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  94-46 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected low back disorder, with degenerative joint 
disease, currently rated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for 
service-connected furunculosis (abscess), hidradenitis 
suppurative and cystic acne, currently rated as 30 percent 
disabling.

3.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1965 to 
October 1967 and from January 1970 to October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision: (1) denied an 
increased disability evaluation in excess of 20 percent for 
service-connected low back disorder; and (2) denied an 
increased (compensable) disability evaluation for service-
connected furunculosis (abscess) of the scrotal area.

In June 1996, and again in October 1997, the Board remanded 
this case for the RO to search for additional medical records 
and to schedule the appellant for additional medical 
examinations.  The RO was also directed to consider the 
appellant's newly raised claim of entitlement to individual 
unemployability due to service-connected disabilities.

In February 1999, the RO issued a rating decision which, in 
pertinent part, granted an increased disability evaluation of 
30 percent, effective February 1994, for the appellant's 
service-connected skin disorder, recharacterized as 
furunculosis (abscess), hidradenitis suppurative and cystic 
acne. See AB v. Brown, 6 Vet. App. 35 (1993).

The RO's February 1999 rating decision also denied the 
appellant's claim of entitlement to individual 
unemployability due to service-connected disabilities.  
Following a third remand by the Board in May 1999, the 
appellant timely perfected his appeal of this issue.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The veteran's service-connected low back disorder, with 
degenerative joint disease, is currently manifested by: 
forward flexion to 40 degrees; backward extension to 15 
degrees; right lateral flexion to 15 degrees; left lateral 
flexion to 15 degrees; slow, but otherwise normal, gait; no 
evidence of weakness, crepitation, muscle spasm or swelling; 
no significant neurological abnormalities; and subjective 
complaints of constant low back pain, radiating into the 
lower extremities.  X-ray examination of the lumbar spine 
revealed: slight narrowing of the L1-L2 disc space, with 
small osteophytes; marked narrowing of the L4-L5 and the L5-
S1 disc spaces, with large osteophytes; and subchondral 
sclerosis characteristic of advanced degenerative disc 
disease.

3.  Medical evidence demonstrates that the veteran's service-
connected low back disorder, with degenerative joint disease, 
is manifested by no more than a moderate limitation of motion 
of the lumbar spine.

4.  The veteran's service-connected skin disorder, including 
furunculosis (abscess), hidradenitis suppurative and cystic 
acne, is currently manifested by redness, pain and tenderness 
in the groin and axillae areas.  There are also lesions on 
the veteran's back that are not so inflamed; however, this 
condition does not result in ulceration or extensive 
exfoliation or crusting, systemic or nervous manifestations, 
or exceptional repugnancy.

5.  The veteran's combined service-connected disability 
rating, for his two service-connected conditions, is 40 
percent, and there being no exceptions which would apply to 
combine his disabilities as a single disability, the 
percentage requirements under section 4.16(a) of VA 
regulations for a total rating based on individual 
unemployability have not been met.

6.  The evidence of record does not reflect that the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for service-connected low back disorder, with 
degenerative joint disease, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, 
including 4.7, 4.40, 4.45, 4.59, 4.71a and Diagnostic Codes 
5003, 5010, 5292 (1999).

2.  The criteria for a disability rating in excess of 30 
percent for service-connected furunculosis (abscess), 
hidradenitis suppurative and cystic acne, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including § 4.7, 4.20, 4.118 and Diagnostic Code 7806 (1999).

3.  The criteria for a total disability rating on the basis 
of individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 3.323, 3.340, 4.16(a), (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The appellant contends that he is entitled to increased 
disability ratings for his service-connected low back and 
skin disorders.  He also claims entitlement to a total 
disability rating on the basis of individual unemployability 
due to his service-connected disabilities.

The appellant's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  His assertion that his 
service-connected disorders have increased in severity is 
plausible. See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  The veteran has also presented a 
well-grounded claim for TDIU. See Stanton v. Brown, 5 Vet. 
App. 563 (1993).  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment. Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).


II.  Factual Background

Private medical treatment records, dated from July 1990 
through July 1993, were received from the Richton Medical 
Center.  A treatment report, dated July 1993, noted that the 
veteran was doing well and had "no complaints."  The report 
noted an assessment of hypertension, chronic back pain and 
hypoperistalsis.

In June 1994, a VA skin examination was conducted.  Physical 
examination revealed hidradenitis intertrigo under the arms, 
groin and sack on both sides.  The report also noted scars on 
the veteran's lower back.  Color photographs of these areas 
were taken pursuant to this examination.

In June 1994, a VA examination of the spine was conducted.  
The report of this examination noted the veteran's complaints 
of low back pain, exacerbated by prolonged sitting, standing 
or walking.  The veteran also reported pain and numbness 
radiating down into his lower extremities.  Physical 
examination revealed:

Station and gait - He moves about 
somewhat slowly with a slight limp on the 
left.  Exam of the back reveals he is 
able to stand erect.  No spasm or 
tenderness is noted.  Range of motion of 
the lumbar spine is 55 degrees of flexion 
and 20 degrees of extension.  He had a 
poor to fair ability to heel and toe 
walk.  He is able to squat but had to 
hold on the examination table to help 
pull himself back up.  Reflexes were on 
the order of trace to one plus at the 
knees and one plus at the ankles.  
Sensation was intact but there was 
subjective generalized decrease over both 
lower extremities.

X-ray examination of the lumbosacral spine revealed moderate 
narrowing involving L4-L5 and L5-S1, with vacuum disc 
phenomenon.  The report also noted anterior spur formations 
at L5, L4 L2, and L1 levels.  The height of other 
intervertebral disc spaces and vertebral bodies is 
unremarkable.  The report concluded with an impression of 
chronic lumbar syndrome with history of injury and 
degenerative changes. 

In August 1994, a letter was submitted by the veteran's 
spouse.  She indicated in her letter that the veteran's 
"back, hips and legs have him in constant pain.  Sometimes, 
he looses the feeling in his legs and feet.  Sometimes he can 
not even stand upright."  She also indicated that the 
veteran's service-connected skin disorder is manifested by 
constant drainage in the scrotal area.

During the course of this appeal, medical treatment and other 
administrative records, dating back to April 1977, were 
obtained from the Social Security Administration (SSA).  
These records indicated that the veteran was employed as a 
tree trimmer for a utility company from January 1977 to 
August 1987.  A decision from SSA, dated in August 1990, 
noted that the veteran "testified to constant pain each day 
in his low back and radiating to his legs and knees.  The 
pain causes him to use a cane to help him get up and out of a 
chair."  The decision also noted that the veteran's ability 
to walk was limited.  In October 1996, the veteran filed a 
report of continuing disability indicating that he had 
degenerative disc disease causing pain in his lower back, 
hips and legs.  In discussing his mobility, the veteran noted 
that "I can walk around inside.  I can walk short distances 
on level surface with cane.  I have to hold on to something 
to get up from chairs."

The report of a physical examination, performed in February 
1997, noted the veteran's complaints of low back and leg 
pain.  It also noted his complaints of a staph infection of 
the groin.  Physical examination of the dorsal lumbar spine 
revealed:

He allows 35 degrees of forward flexion, 
5 degrees of extension and 10 degrees of 
lateral flexion and rotation of the 
dorsal lumbar spine.  Straight leg 
raising test is negative in a sitting 
position, positive at 30 degrees 
bilaterally supine.  He has no atrophy of 
his thighs or calves, knee jerks are 0/4, 
ankle jerks are 1/4 bilaterally.  He has 
a full range of motion of all joints of 
both lower extremities.

The report noted that the veteran "walks about slowly with 
his legs spread with no limp or external support.  X-ray 
examination of the lumbar spine revealed "narrowing of L4-5 
and more pronounced narrowing of L5-S1 with some mild 
osteoarthritic changes in the upper lumbar spine."  The 
report concluded, in part, with an impression of degenerative 
disc disease, at L4-L5 and L5-S1.  The examiner also noted 
that he felt the veteran would have difficulty squatting, 
stooping and bending.  

In March 1997, a VA examination for joints was conducted.  
The report of this examination noted the veteran's complaints 
of low back pain, which radiates down into his knees.  The 
veteran also reported that his back pain was aggravated by 
movement and that he has some numbness on the lateral aspect 
of the right thigh and leg about 60 percent of the time.  
Physical examination revealed a normal gait.  The report also 
noted:

Back:  The patient stands erect with a 
level of pelvis and no scoliosis.  He 
demonstrates the following range of 
motion in his lumbar spine:  Flexion 30 
degrees, extension 15 degrees, right 
lateral bending 15 degrees, left lateral 
bending 15 degrees.  Axial compression 
causes the patient to complain of pain.  
Simulated rotation also causes the 
patient to complain of pain.  Neither of 
these examinations should be painful.  
The patient is tender over the spinous 
process of L5.  In the sitting position, 
straight leg raising was painless.  In 
the supine position, he complained of low 
back pain at 20 degrees bilaterally.  
This is another anatomically inconsistent 
response from the patient.

Neurologic:  Deep tendon reflexes were 
present in the knees and absent in the 
ankles bilaterally.  He could walk on his 
heels and toes without assistance.  He 
could squat and arise from the squatting 
position without assistance.  I could 
detect no motor weakness or sensory 
deficit in the lower extremities.  There 
is no evidence of atrophy present.

X-ray examination of the lumbar spine revealed slight 
narrowing of the L1-L2 disc with small osteophytes, marked 
narrowing of the L4-L5 and L5-S1 discs with large 
osteophytes, and subchondral sclerosis characteristic of 
advanced degenerative disc disease.  The examination report 
concluded with an impression of degenerative disc disease, 
multilevel, lumbar spine.  The examining VA physician noted 
that the veteran had given multiple anatomically inconsistent 
responses during the examination, and that "one cannot rely 
upon the history or complaint of pain given by the patient."   
He also noted that there was no evidence of weakness, 
crepitation, muscle spasm or swelling during the physical 
examination.  

In March 1997, a VA neurological examination was conducted.  
The report of this examination noted the veteran's complaints 
of low back pain, radiating down into his right lower 
extremity.  Physical examination revealed that his lower 
extremities were symmetrical.  No atrophy, fasciculation or 
abnormal movement was detected.  Muscle strength of the lower 
extremities was 5/5.  Straight leg raising tests were 
negative at 90 degrees, bilaterally.  Sensory examination 
revealed no deficits to any modality on either side.  The 
report also noted that the veteran was mildly diffusely 
tender over his low back.  The following impression was 
given:

From a neurological standpoint, he has no 
deficits.  He has mild symptoms of nerve 
root irritation on the right side, 
probably in the S1 dermatome, but there 
are no deficits associated with this.  
Most of his discomfort is 
musculoskeletal, and he almost certainly 
also has degenerative arthritis involving 
his knees and possibly his hips.

In March 1997, a VA skin examination was conducted.  The 
report of this examination noted the veteran's narrative 
history of "draining places under his arms, in the groin, 
around his butt and all over his back."  The veteran 
indicated that this condition was painful and that he must 
take multiple showers daily.  The report concluded with a 
diagnosis of hidradenitis suppurativa.  Color photographs of 
the veteran's underarms, back and groin were taken and 
included with the examination report.

In January 1998, a VA examination for skin diseases was 
conducted.  The report of this examination noted the 
veteran's narrative history of lesions on his back, groin, 
scrotum and axillae areas.  Physical examination revealed, in 
part:

[T]he patient, as mentioned earlier, has 
pain and tenderness and redness in the 
groin and in the axillae.  The lesions on 
his lower back are not as inflamed.  
There is extensive scarring seen.  I do 
think what I am seeing now is exactly 
related to the problem he had before 
while he was in the service.  These are 
the same disorder, it has just worsened.  
Close up pictures were taken.  I have 
seen this type of disorder frequently.  
It may indeed be disabling.  In this 
individual, especially in the summer, it 
tends to be more disabling as the heat 
worsens it. 

The VA examiner also noted that the veteran has cystic acne 
type lesions, which go along with a triad of cystic acne, 
hidradenitis suppurativa, comedones and occasionally 
pilonidal cyst.  Color photographs of the veteran's armpit, 
back and scrotum were taken and included with the examination 
report.

A VA examination of the spine was also conducted in January 
1998.  The report of this examination noted the veteran's 
complaints of back pain, which radiates down into both of his 
lower extremities.  He also reported that "numbness on the 
lateral half of the right lower extremity persisted after 
ambulation."  Physical examination revealed:

This is a well-developed, well-nourished, 
alert 51-year-old white male who 
ambulates with a slow but otherwise 
normal gait.

Back:  The patient stands erect with a 
level pelvis and no scoliosis.  He has no 
tenderness over the spinous process.  In 
the thoracic spine, he has 30 degrees 
right rotation and 30 degrees left 
rotation.  Simulated rotation, which 
involved no motion in the spine, caused 
just as much pain as did actual rotation.  
Axial compression was painless.

He demonstrated the following range of 
motion in the lumbar spine:  Flexion 40 
degrees, extension 15 degrees, right 
lateral bending 15 degrees, left lateral 
bending 15 degrees.  In the sitting 
position, straight leg rasing caused a 
little pain in the popliteal area as his 
knee approached full extension.  In the 
supine position, he complained of low 
back pain and popliteal pain at 10 
degrees on the left and 20 degrees on the 
right.  These are noanatomic responses, 
as was the pain on simulated rotation.  

The report concluded with an impression of degenerative disc 
disease, multilevel, lumbar spine.  The VA examiner noted 
that he had reviewed the veteran's claims file and further 
commented:

In a patient with multiple anatomically 
inconsistent responses, one cannot rely 
upon the history.  There is no evidence 
of weakness, crepitation, muscle spasm or 
swelling during the physical examination.  
Fatigability is a vague subjective 
symptom which cannot be quantified.  
Incoordination is a function of the 
central nervous system not the lumbar 
spine.  As noted above, the patient has 
degenerative disc disease of the lumbar 
spine.  It is more likely due to his age 
than to jumping off a 4 ft. wall.

I believe this patient could perform 
light work.  He should not lift more than 
40 lbs. occasionally and 20 lb 
frequently.  He should have a job which 
does not require frequent bending.  He 
should be able to divide his work day 
between sitting and standing.

In June 1998, the veteran's former employer submitted an 
employment information report, VA Form 21-4192.  The form 
noted that the veteran started working as a tree trimmer for 
the company in January 1977, and "went on disability" in 
August 1987.

III.  Analysis

Review of the appellant's claims require the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
A. Service-Connected Low Back Disorder

The veteran's service-connected low back disorder, with 
degenerative joint disease,  is currently evaluated as 20 
percent disabling pursuant to Diagnostic Codes 5010 and 5292.  
According to Diagnostic Code 5010, traumatic arthritis is to 
be evaluated as degenerative arthritis under Diagnostic Code 
5003.  Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint, but if the disorder is 
noncompensable under the applicable diagnostic code due to 
insufficient limitation in the range of motion, the disorder 
is evaluated at 10 percent.  Thus, because traumatic 
arthritis is evaluated under diagnostic codes which provide 
for ratings based on limitation of motion, the evaluation 
assigned for such disability must take into account the 
decision of the United States Court of Appeals for Veterans 
Claims in DeLuca v. Brown, 8 Vet. App. 202 (1995) in the 
evaluation of these disabilities.

In DeLuca v. Brown, the Court held that 38 C.F.R. §§ 4.40, 
4.45 and 4.59 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated. Id.  
Therefore, the Board has to consider the "functional loss" 
of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. at 206.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (1999).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1999).

As noted above, the veteran's service-connected low back 
disorder, with degenerative joint disease, is currently rated 
as 20 percent disabling under Diagnostic Codes 5010 and 5292.  
Pursuant to Diagnostic Code 5292, used in rating limitation 
of motion of the lumbar spine, a 20 percent disability rating 
is warranted for a moderate range of motion of the lumbar 
spine.  The highest available rating under this code section, 
a 40 percent disability rating, is warranted for a severe 
limitation of motion of the lumbar spine.

After a thorough review of the veteran's claims file, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for an increased disability 
evaluation in excess of 20 percent for his service-connected 
low back disorder, with degenerative joint disease.  The 
report of his most recent VA examination of the spine, 
performed in January 1998, noted the veteran's complaints of 
back pain, radiating down into both lower extremities.  The 
examination report also noted, however, that the veteran gave 
"multiple anatomically inconsistent responses" during this 
examination.  Thus, the examiner indicated that he could not 
rely on the history provided by the veteran.  The report of 
this examination noted that the veteran ambulates with a 
slow, but otherwise normal gait.  No tenderness over the 
spinous process was indicated.  Range of motion testing of 
the lumbar spine revealed flexion to 40 degrees, extension to 
15 degrees and lateral bending, bilaterally, to 15 degrees.  
The examiner further commented that "[t]here is no evidence 
of weakness, crepitation, muscle spasm or swelling during the 
physical examination."

The report of the veteran's March 1997 VA examination of the 
spine also noted that the veteran had given multiple 
anatomically inconsistent responses during the examination.  
Physical examination revealed a normal gait.  The report also 
stated:

He could walk on his heels and toes 
without assistance.  He could squat and 
arise from the squatting position without 
assistance.  I could detect no motor 
weakness or sensory deficit in the lower 
extremities.  There is no evidence of 
atrophy present.

Range of motion testing of the lumbar spine revealed flexion 
to 30 degrees, extension to 15 degrees, right lateral bending 
to 15 degrees, and left lateral bending to 15 degrees.  
Although the report noted some tenderness over the spinous 
process of L5, there was no evidence of weakness, 
crepitation, muscle spasm or swelling during the physical 
examination.  X-ray examination of the lumbar spine revealed 
slight narrowing of the L1-L2 disc with small osteophytes, 
marked narrowing of the L4-L5 and the L5-S1 discs with large 
osteophytes and subchondral sclerosis characteristic of 
advanced degenerative disk disease. 

The report of the veteran's March 1997 VA neurological 
examination concluded that "[f]rom a neurological standpoint, 
he has no deficits."  Physical examination revealed no 
atrophy, fasciculation or abnormal movement.  Motor strength 
of the lower extremities was 5/5, bilaterally, and the 
examination report noted that the veteran's lower extremities 
were symmetrical. Straight leg raising tests were negative at 
90 degrees, bilaterally.  The report also found "mild 
symptoms of nerve root irritation on the right side, probably 
in the S1 dermatome, but there are no deficits associated 
with this." 

The report of a private physical examination, performed in 
February 1997, noted the veteran's complaints of low back and 
leg pain.  Range of motion testing of the veteran's spine 
revealed flexion to 35 degrees, extension to 5 degrees, 
lateral flexion to 10 degrees, and rotation to 10 degrees.  
The report also noted a full range of motion in the joints of 
both lower extremities.  No atrophy of the thighs or calves 
was indicated. 

In view of these findings and the lack of evidence to 
establish symptomatology to meet the criteria for an 
increased disability evaluation, entitlement to an increased 
disability evaluation beyond the currently assigned 20 
percent is not shown.  In reaching this conclusion, the 
functional impairment that can be attributed to pain or 
weakness has been taken into account; however, any pain 
affecting strength and motion is not shown to a degree beyond 
that contemplated by the current schedular evaluation.  As 
noted on the January 1998 VA examination report, "[t]here is 
no evidence of weakness, crepitation, muscle spasm or 
swelling during the physical examination."  The VA 
examination, performed in March 1997, also found no evidence 
of weakness, crepitation, muscle spasm or swelling.  There is 
also no evidence showing a marked limitation of motion of the 
lumbar spine.  Thus, the Board concludes that the 20 percent 
disability rating assigned adequately compensates the veteran 
for his service-connected low back disorder, with 
degenerative joint disease, and for any increased functional 
loss he may experience with physical activities as a result 
of this condition.  See Sanchez-Benitez v. West 13 Vet. App. 
282 (1999); DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999).

The Board has also considered potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this case, the appellant's service- 
connected low back disorder, with degenerative joint disease, 
is found to be adequately evaluated pursuant to Diagnostic 
Codes 5010 and 5292.  There is no evidence of ankylosis or 
additional limitation of motion of the lumbar spine such to 
warrant evaluation pursuant to Diagnostic Codes 5289, nor is 
there any evidence showing neuropathy indicative of severe 
intervertebral disc syndrome such to provide for an increased 
evaluation pursuant to Diagnostic Code 5293.  There is also 
no evidence of lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion to 
warrant an increased disability rating under Diagnostic Code 
5295.  Accordingly, entitlement to a disability evaluation in 
excess of 20 percent for service-connected low back disorder, 
with degenerative joint disease, is denied.

The Board has also considered whether 38 C.F.R. § 3.321(b)(1) 
might provide for an increased rating on an extraschedular 
basis.  That regulation provides that, in exceptional cases 
where schedular evaluations are found to be inadequate, "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. See 
VAOPGCPREC 36-97.  However, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization for his low back 
disorder, nor is it shown that it markedly interferes with 
employment beyond the degree anticipated by the schedular 
rating.  The VA examiner conducting the veteran's January 
1998 VA examination for the spine concluded that the veteran 
"could perform light work." 
B. Service-Connected Furunculosis (Abscess), Hidradenitis 
Suppurative and Cystic Acne 

The veteran's service-connected furunculosis (abscess), 
hidradenitis suppurative and cystic acne, is rated by analogy 
under Diagnostic Code 7806, eczema.  A 10 percent rating 
under this code section contemplates a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent contemplates a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating, the highest rating assignable based 
under this code, contemplates a skin disorder with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7813 (1999).

The veteran's service-connected furunculosis (abscess), 
hidradenitis suppurative and cystic acne, is currently rated 
as 30 percent disabling under Diagnostic Code 7806.  None of 
the criteria warranting a rating in excess of 30 percent for 
the veteran's service-connected skin disorder have been shown 
in the present case.  The report of his most recent VA 
examination of the skin, performed in January 1998, noted 
that the veteran had redness, pain and tenderness in the 
groin and axillae areas.  The lesions on his lower back were 
not as inflamed.  Color photographs showing this condition 
were also taken pursuant to this examination.  After 
considering all of the evidence pertaining to the veteran's 
furunculosis (abscess), hidradenitis suppurative and cystic 
acne, the Board finds that the disability is currently 
manifested by no more than a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
The evidence, including color photographs of the veteran's 
armpits, back, groin and scrotum, does not show ulceration or 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or exceptional repugnancy.  Accordingly, the 
preponderance of the evidence indicates the veteran's 
furunculosis (abscess), hidradenitis suppurative and cystic 
acne, most closely approximates the criteria for a no greater 
than 30 percent rating under Diagnostic Code 7806.  38 C.F.R. 
§ 4.7 (1999). 

In reaching this conclusion, the Board considered whether 38 
C.F.R. § 3.321(b)(1) might provide for an increased rating on 
an extraschedular basis.  However, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required frequent hospitalization for his 
skin disorder, nor is it shown that it markedly interferes 
with employment beyond the degree anticipated by the 
schedular rating. 
C. Total Disability Rating on the Basis of Individual 
Unemployability           Due to Service-Connected 
Disabilities

The veteran has requested entitlement to a total disability 
rating for compensation purposes based upon individual 
unemployability due to service-connected disabilities.   The 
requirements for an award of a total rating based on 
individual unemployability are set forth under section 4.16 
of VA regulations.  38 C.F.R. § 4.16 (1999).  Section 4.16(a) 
provides in pertinent part,

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in  the judgment of 
the rating agency, unable to secure or 
follow a  substantially gainful 
occupation as a result of service-
connected  disabilities:  Provided That, 
if there is only one such disability, 
this disability shall be ratable at 60 
percent or more, and that, if there are 
two or more disabilities, there shall be 
at least one disability ratable at 40 
percent or more, and sufficient 
additional disability to bring the 
combined rating to 70 percent or 
more. . . .

38 C.F.R. § 4.16(a) (1999).

Section 4.16(b) provides, 

It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section. . . .

38 C.F.R. § 4.16(b) (1999).  

The Court has stated on many occasions that it is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts.  In the case of a 
claim for a total rating based on unemployability, the Board 
may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the appellant can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
Furthermore, the Court has stated that VA must determine if 
there are circumstances, apart from nonservice-connected 
conditions and advancing age, that would justify a total 
disability rating based on unemployability by placing the 
appellant in a different position than other veterans with the 
same combined disability evaluation.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

In this case, the veteran is service-connected for two 
conditions: (1) low back disorder, with degenerative joint 
disease, rated as 20 percent disabling since October 1987; 
and (2) furunculosis (abscess), hidradenitis suppurative and 
cystic acne, rated as 30 percent disabling since February 
1994.  His combined disability rating, therefore, is only 40 
percent, and the veteran fails to meet the percentage 
standards set forth in paragraph (a) of 38 C.F.R. § 4.16 
(1999). See 38 C.F.R. § 4.25 (1999).

Based on the foregoing, the RO decided in a February 1999 
rating decision that the evidence of record did not show that 
the veteran was unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities as required by section 4.16(b) for referral for 
extraschedular consideration by the Director of VA's 
Compensation and Pension Service.  The veteran was apprised 
of this decision by having been given a copy of the rating 
decision itself and also in a August 1999 statement of the 
case.  

The Board has considered the RO's judgment regarding referral 
for extraschedular consideration and agrees with it.  Bagwell 
v. Brown, 9 Vet. App. 337 (Board may consider whether 
referral to VA officials who are specifically vested with the 
authority to grant extraschedular ratings is warranted and 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission to those officials); see Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The VA pension criteria 
require a finding that the veteran have disabilities, 
permanent in nature, that would preclude all forms of gainful 
employment.  The Board is bound by the above-referenced 
regulations in rendering its decision.  However, there is no 
evidence that reflects that the veteran's permanent 
disabilities effectively preclude him from engaging in other 
types of employment.  In particular, the VA examiner, who 
conducted his January 1998 VA examination for the spine, 
concluded:

I believe this patient could perform 
light work.  He should not lift more than 
40 lbs. occasionally and 20 lb 
frequently.  He should have a job which 
does not require frequent bending.  He 
should be able to divide his work day 
between sitting and standing.

The Board also notes with regard to the veteran's 
disabilities that the descriptions in the medical reports of 
the degree and extent of the veteran's disabilities contrast 
significantly with descriptions of the kinds of disabling 
conditions contemplated by the regulations as permanently and 
totally disabling.  See, e.g., 38 C.F.R. §§ 4.15, 3.340(b) 
("permanent loss or loss of use of both hands, or of both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becoming permanently helpless or bedridden . . . 
.").  Finally, the Board concludes that the descriptions of 
the veteran's disabilities in the medical examination reports 
do not provide an overall impression of a severely 
incapacitated individual.  38 U.S.C.A. § 1502 (West 1991).  
Accordingly, entitlement to a total disability evaluation 
based on individual unemployability is not warranted.

In reaching it's conclusion herein, the Board acknowledges 
that the veteran has been awarded disability benefits by the 
Social Security Administration (SSA).  The Board, however, is 
not binded by the findings and conclusions of the SSA.  
Moreover, the Board's decision herein is based largely on 
medical evidence dated after the initial SSA determination of 
disability, including a specific medical finding that the 
veteran could perform light work.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected low back disorder, with degenerative 
joint disease, is denied.

Entitlement to a disability rating in excess of 30 percent 
for service-connected furunculosis (abscess), hidradenitis 
suppurative and cystic acne, is denied.

A total disability rating on the basis of individual 
unemployability due to service-connected disabilities is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

